




EXHIBIT 10.1




VICON INDUSTRIES, INC. VOTING AND LOCK-UP AGREEMENT
This VICON INDUSTRIES, INC. VOTING AND LOCK-UP AGREEMENT (this “Agreement”),
dated as of March 28, 2014, is by and between IQinVision, Inc., a California
corporation (the “Company”), and each of the undersigned shareholders (each, a
“Shareholder,” and, collectively, the “Shareholders”) of Vicon Industries, Inc.,
a New York corporation (“Vicon”), identified on the signature page hereto.
A. The Company, Vicon and VI Merger Sub, Inc., a California corporation and
direct, wholly owned subsidiary of Vicon (“Merger Sub”) are entering into an
Agreement and Plan of Merger and Reorganization (as amended from time to time,
the “Merger Agreement”), dated as of the date hereof, pursuant to which Merger
Sub will merge with and into the Company (the “Merger”), after which time the
Company will be a direct, wholly owned subsidiary of Vicon;
B. As of the date hereof, each Shareholder is the Beneficial Owner (as defined
below) of, and has the sole right to vote and dispose of, that number of each
class of the issued and outstanding capital stock of Vicon (the “Vicon Shares”)
set forth opposite such Shareholder’s name on Schedule A hereto; and
C. Concurrently with the entry by the Company, Vicon and Merger Sub into the
Merger Agreement, and as a condition and inducement to the willingness of the
Company to enter into the Merger Agreement and incur the obligations set forth
therein, the Company has required that the Shareholders enter into this
Agreement.
Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I.
Definitions
Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:
“Affiliate” means, with respect to any specified Person, a Person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person. For purposes of this Agreement, with respect to a
Shareholder, “Affiliate” does not include Vicon and the Persons that directly,
or indirectly through one or more intermediaries, are controlled by Vicon. For
the avoidance of doubt, no officer or director of Vicon will be deemed an
Affiliate of another officer or director of Vicon by virtue of his or her status
as an officer or director of Vicon.
“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities,




--------------------------------------------------------------------------------




securities Beneficially Owned by a Person include securities Beneficially Owned
by (i) all Affiliates of such Person, and (ii) all other Persons with whom such
Person would constitute a “group” within the meaning of Section 13(d) of the
Exchange Act and the rules promulgated thereunder.
“Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.
“Subject Shares” means, with respect to a Shareholder, without duplication, (i)
the Vicon Shares owned by such Shareholder on the date hereof as described on
Schedule A, (ii) any additional shares of Vicon acquired by such Shareholder,
over which such Shareholder acquires Beneficial Ownership from and after the
date hereof, whether pursuant to existing stock option agreements, warrants or
otherwise, and (iii) any shares into which the Vicon Shares may be converted,
exchanged or reclassified. Without limiting the other provisions of this
Agreement, in the event that Vicon changes the number of Vicon Shares issued and
outstanding prior to the Termination Date (as defined in Article VI) as a result
of a reclassification, stock split (including a reverse stock split), stock
dividend or distribution, combination, recapitalization, subdivision, or other
similar transaction, the number of Subject Shares subject to this Agreement will
be equitably adjusted to reflect such change.
“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” has a correlative meaning.
ARTICLE II.
Covenants of Shareholders
2.1 Irrevocable Proxy. Concurrently with the execution of this Agreement, each
Shareholder agrees to deliver to the Company a proxy in the form attached hereto
as Exhibit A (the “Proxy”), which will be irrevocable to the extent provided in
Section 609 of the Business Corporation Law of the State of New York with
respect to the Subject Shares referred to therein.
2.2 Agreement to Vote.
(a) At each and every meeting of the shareholders of Vicon held prior to the
Termination Date, however called, and at every adjournment or postponement
thereof prior to the Termination Date, or in connection with each and every
written consent of, or any other action by, the shareholders of Vicon given or
solicited prior to the Termination Date, each Shareholder will vote, or provide
a consent with respect to, all of the Subject Shares entitled to vote or to
consent thereon (i) in favor of the issuance of the aggregate Merger
Consideration pursuant to the Merger Agreement, and any actions required in
furtherance thereof, and (ii) against any proposal or transaction involving
Vicon, the effect of which proposal or transaction is to delay, impair, prevent
or nullify the Merger or the transactions contemplated by the Merger Agreement,
and (iii) against any other action or agreement that would result in a breach in
any material respect of any covenant, representation or warranty or any other
obligation or agreement of Vicon or its shareholders under the Merger Agreement.
(b) No Shareholder will enter into any agreement with any Person (other than the
Company) prior to the Termination Date (with respect to periods prior to or
after the Termination Date) directly or indirectly to vote, grant any proxy or
give instructions with respect to the voting of, the Subject Shares in respect
of the matters described in Section 2.2(a) hereof, or the effect of which would
be




--------------------------------------------------------------------------------




inconsistent with or violate any provision contained in this Section 2.2. Any
vote or consent (or withholding of consent) by any Shareholder that is not in
accordance with this Section 2.2 will be considered null and void, and the
provisions of the Proxy will be deemed to take immediate effect.
2.3 Revocation of Proxies. Each Shareholder hereby represents and warrants that
any proxies heretofore given in respect of the Subject Shares with respect to
the matters described in Section 2.2(a) hereof are not irrevocable, and such
Shareholder hereby revokes any and all prior proxies with respect to such
Subject Shares as they relate to such matters. Prior to the Termination Date,
such Shareholder will not directly or indirectly grant any proxies or powers of
attorney with respect to the matters set forth in Section 2.2(a) hereof (other
than to the Company), deposit any of the Subject Shares or enter into a voting
agreement (other than this Agreement) with respect to any of the Subject Shares
relating to any matter described in Section 2.2(a).
2.4 No Transfer of Subject Shares; Publicity. Each Shareholder agrees that:
(a) It (i) will not Transfer or agree to Transfer any of the Subject Shares or,
with respect to any matter described in Section 2.2(a), grant any proxy or
power-of-attorney with respect to any of the Subject Shares, (ii) will take all
action reasonably necessary to prevent creditors in respect of any pledge of the
Subject Shares from exercising their rights under such pledge, and (iii) will
not take any action that would make in a material respect any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or disabling such Shareholder from performing any of
its material obligations hereunder; provided, however, that Shareholder may (x)
Transfer shares to Affiliates or charitable organizations, (y) if Shareholder is
an individual, Transfer the Subject Shares to any member of Shareholder’s
immediate family, or to a trust for the benefit of Shareholder or any member of
Shareholder’s immediate family for estate planning purposes or for the purposes
of personal tax planning, and (z) Transfer Subject Shares upon the death of
Shareholder (any such transferee permitted under clause (x), (y) and (z), a
“Permitted Transferee”); provided, further, that any such Transfer shall be
permitted only if, as a precondition to such Transfer, the Permitted Transferee
agrees in writing to be bound by all of the terms of this Agreement.
(b) Unless required by applicable Law or permitted by the Merger Agreement, such
Shareholder will not, and will not authorize or direct any of its Affiliates or
Representatives to, make any press release or public announcement with respect
to this Agreement or the Merger Agreement or the transactions contemplated
hereby or thereby, without the prior written consent of the Company in each
instance.
ARTICLE III.
Representations, Warranties and Additional Covenants of Shareholders
Each Shareholder represents, warrants and covenants to the Company that:
3.1 Ownership. Such Shareholder is the sole Beneficial Owner and the record and
legal owner of the Subject Shares identified opposite such Shareholder’s name on
Schedule A and such shares constitute all of the capital stock of Vicon
Beneficially Owned by such Shareholder. Such Shareholder has good and valid
title to all of the Subject Shares, free and clear of all Liens, claims,
options, proxies, voting agreements and security interests and has the sole
right to such Subject Shares and there are no restrictions on rights of
disposition or other Liens pertaining to such Subject Shares. None of the
Subject Shares is subject to any voting trust or other contract with respect to
the voting thereof, and no proxy, power of attorney or other authorization has
been granted with respect to any of such Subject Shares, except, with respect to
a Shareholder




--------------------------------------------------------------------------------




that is a partnership, limited partnership, a limited liability company or
similar entity, under the partnership agreement, limited partnership agreement,
operating agreement or other governing document governing Shareholder and
applicable Law (a “Partnership Agreement”), the terms of which Partnership
Agreement do not conflict with the terms hereof or the obligations of such
Shareholder.
3.2 Authority and Non-Contravention.
(a) Such Shareholder has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by such Shareholder and the consummation by such Shareholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of such Shareholder, and no other proceedings on
the part of such Shareholder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.
(b) Assuming due authorization, execution and delivery of this Agreement by the
Company, this Agreement has been duly and validly executed and delivered by such
Shareholder and constitutes the legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms
except (i) to the extent limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
(c) Such Shareholder is not nor will it be required to make any filing with or
give any notice to, or to obtain any consent from, any Person in connection with
the execution, delivery or performance of this Agreement or obtain any permit or
approval from any Regulatory Authority for any of the transactions contemplated
hereby, except to the extent required by Section 13 or Section 16 of the
Exchange Act and the rules promulgated thereunder.
(d) Neither the execution and delivery of this Agreement by such Shareholder nor
the consummation of the transactions contemplated hereby will directly or
indirectly (whether with notice or lapse of time or both) (i) conflict with,
result in any violation of or constitute a default by such Shareholder under any
mortgage, bond, indenture, agreement, instrument or obligation to which such
Shareholder is a party or by which it or any of the Subject Shares are bound, or
violate any permit of any Regulatory Authority, or, to such Shareholder’s
knowledge, any applicable Law to which such Shareholder, or any of the Subject
Shares, may be subject, or (ii) result in the imposition or creation of any Lien
upon or with respect to any of the Subject Shares; except, in each case, for
conflicts, violations, defaults or Liens that would not individually or in the
aggregate be reasonably expected to prevent or materially impair or delay the
performance by such Shareholder of its obligations hereunder.
(e) Such Shareholder has sole voting power and sole power to issue instructions
with respect to the matters set forth in Article II hereof and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Subject Shares, with no limitations, qualifications or
restrictions on such rights.
3.3 Total Shares. Except as set forth on Schedule A, no Shareholder is the
Beneficial Owner of, and does not have (whether currently, upon lapse of time,
following the satisfaction of any conditions, upon the occurrence of any event
or any combination of the foregoing) any right to acquire, any Vicon Shares or
any securities convertible into or exchangeable or exercisable for Vicon Shares.
No Shareholder has any other




--------------------------------------------------------------------------------




interest in or voting rights with respect to any Vicon Shares or any securities
convertible into or exchangeable or exercisable for Vicon Shares.
3.4 Reliance. Each Shareholder understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon Shareholders’ execution,
delivery and performance of this Agreement.
ARTICLE IV.
Representations, Warranties and Covenants of the Company
The Company represents, warrants and covenants to Shareholders that:
(a) The Company has all necessary corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.
(b) Assuming due authorization, execution and delivery of this Agreement by the
Shareholders, this Agreement has been duly and validly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) to the extent limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
ARTICLE V.
[Reserved]
ARTICLE VI.
Term and Termination
6.1 This Agreement will become effective upon its execution by the Shareholders
and the Company. This Agreement will terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement, or (c) written
notice by the Company to the Shareholders of the termination of this Agreement
(the date of the earliest of the events described in clauses (a), (b), and (c),
the “Termination Date”). Notwithstanding the foregoing, Article VII of this
Agreement shall survive any termination hereof.
ARTICLE VII.
General Provisions
7.1 Action in Shareholder Capacity Only. Each Shareholder is entering into this
Agreement solely in such Shareholder’s capacity as a record holder and
beneficial owner, as applicable, of the Subject Shares and not in such
Shareholder’s capacity as a director or officer of Vicon. Notwithstanding any
asserted conflict, nothing herein will limit or affect any Shareholder’s ability
to act as an officer or director of Vicon, or to make any presentations to the
Vicon Board of Directors or take any other action that he or she determines




--------------------------------------------------------------------------------




to be necessary or appropriate in his or her discretion, without regard to this
Agreement or any conflict of interest.
7.2 No Ownership Interest. Nothing contained in this Agreement will be deemed to
vest in the Company or any of its Affiliates any direct or indirect ownership or
incidents of ownership of or with respect to the Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares will
remain and belong to the Shareholders, and neither the Company nor any of its
Affiliates will have any authority to manage, direct, superintend, restrict,
regulate, govern or administer any of the policies or operations of Vicon or
exercise any power or authority to direct any Shareholder in the voting of any
of the Subject Shares, except as otherwise expressly provided herein or in the
Merger Agreement.
7.3 Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing (including facsimile or similar writing) and must
be given:


If to the Company, to:
IQinVision, Inc.
33122 Valle Road
San Juan Capistrano, CA 92675
Facsimile Number: (949) 334-3311


with a copy (which will not constitute notice) to:
Stradling Yocca Carlson & Rauth, P.C.
660 Newport Center Drive
Suite 1600
Newport Beach, CA 92660
Facsimile Number: (949) 725-4100
Attention: Christopher D. Ivey


If to any Shareholder, to such Shareholder at its address set forth on Schedule
A,
or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.
7.4 Further Actions. Upon the reasonable request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement. Each Shareholder hereby
agrees that the Company and Vicon may publish and disclose in the Registration
Statement and Proxy Statement (including all documents and schedules filed with
the SEC) such Shareholder’s identity and ownership of Subject Shares and the
nature of such Shareholder’s commitments, arrangements, and understandings under
this Agreement and may further file this Agreement as an exhibit to the
Registration Statement or in any other filing made by the Company and/or Vicon
with the SEC relating to the Merger Agreement or the transactions contemplated
thereby. Each Shareholder agrees to notify the Company promptly of any
additional shares of capital stock of Vicon of which such Shareholder becomes
the record or beneficial owner after the date of this Agreement.




--------------------------------------------------------------------------------




7.5 Entire Agreement and Modification. This Agreement, the Proxy and any other
documents delivered by the parties in connection herewith constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to its subject matter and constitute (along
with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.
7.6 Drafting and Representation. The parties agree that the terms and language
of this Agreement were the result of negotiations between the parties and, as a
result, there will be no presumption that any ambiguities in this Agreement will
be resolved against any party. Any controversy over construction of this
Agreement will be decided without regard to events of authorship or negotiation.
7.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.
7.8 No Third-Party Rights. No Shareholder may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the Company. The Company may not assign any of its rights or delegate
any of its obligations under this Agreement with respect to any Shareholder
without the prior written consent of such Shareholder. This Agreement will apply
to, be binding in all respects upon, and inure to the benefit of each of the
respective successors, personal or legal representatives, heirs, distributes,
devisees, legatees, executors, administrators and permitted assigns of any
Shareholder and the successors and permitted assigns of the Company. Nothing
expressed or referred to in this Agreement will be construed to give any Person,
other than the parties to this Agreement, any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement except such rights as may inure to a successor or permitted assignee
under this Section.
7.9 Enforcement of Agreement. Each Shareholder acknowledges and agrees that the
Company could be damaged irreparably if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement by any Shareholder could not be adequately compensated by
monetary damages. Accordingly, each Shareholder agrees that, (a) it will waive,
in any action for specific performance, the defense of adequacy of a remedy at
law, and (b) in addition to any other right or remedy to which the Company may
be entitled, at law or in equity, the Company will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
7.10 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither any failure nor any delay by a party in
exercising any right, power or privilege under this Agreement, the Proxy or any
of the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable Law, (a) no claim or right arising
out of




--------------------------------------------------------------------------------




this Agreement, the Proxy or any of the documents referred to in this Agreement
can be discharged by one party, in whole or in part, by a waiver or renunciation
of the claim or right unless in a written document signed by the other party,
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given, and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement, the Proxy or the documents
referred to in this Agreement.
7.11 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto will be governed by,
construed under and enforced in accordance with the laws of the State of New
York, without giving effect to principles of conflict or choice of laws.
7.12 Consent to Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement, the Proxy or the transactions contemplated hereby or thereby
will be brought exclusively in the United States District Court for the Southern
District of New York or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Courts of the State of New York, in New York, New York, and each of the
parties hereby consents to the exclusive jurisdiction of those courts (and of
the appropriate appellate courts therefrom) in any suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by applicable Law, any
objection which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding in any of those courts or that any suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any of the named courts. Without limiting the foregoing, each party agrees that
service of process on it by notice as provided in Section 7.3 will be deemed
effective service of process. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
7.13 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, but all of which, taken
together, will constitute one and the same instrument. A facsimile or electronic
copy of a party’s signature printed by a receiving facsimile machine or printer
(including signatures in Adobe PDF or similar format) shall be deemed an
original signature for purposes hereof.
7.14 Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.
7.15 Headings; Construction. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) ”it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.
[Signature pages follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Vicon Industries, Inc.
Voting and Lock-Up Agreement to be duly executed as of the day and year first
above written.
THE COMPANY:
IQINVISION, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Vicon Industries, Inc.
Voting and Lock-Up Agreement to be duly executed as of the day and year first
above written.
SHAREHOLDER:
 
 
 









--------------------------------------------------------------------------------




SCHEDULE A
STOCKHOLDERS
NAME AND
ADDRESS OF STOCKHOLDERS
 
VICON SHARES
BENEFICIALLY OWNED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 











--------------------------------------------------------------------------------




EXHIBIT A
IRREVOCABLE PROXY
From and after the date hereof and until the Termination Date (as defined
below), on which date this proxy will terminate and be of no further force or
effect, the undersigned shareholder (“Shareholder”) of Vicon Industries, Inc., a
New York corporation (“Vicon”), hereby irrevocably (to the full extent permitted
by Section 609 of the New York Business Corporation Law) grants to, and
appoints, IQinVision, Inc., a California corporation (the “Company”), and any
designee of the Company, and each of them individually, as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and re-substitution, to vote the Subject Shares (as defined in the Voting
Agreement (as defined below)) of the Shareholder, or grant a consent or approval
in respect of the Subject Shares of the Shareholder, in a manner consistent with
Section 2.2 of the Voting Agreement, if and only if the Shareholder (i) fails to
vote or (ii) attempts to vote (whether by proxy, in person or by written
consent) in a manner inconsistent with the terms of Section 2.2(a) of the Voting
Agreement. Upon the undersigned’s execution of this Proxy, any and all prior
proxies given by the undersigned with respect to any Subject Shares relating to
the voting rights expressly provided herein are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Subject Shares relating to such voting rights at any time prior to the
Termination Date, on which date this proxy will terminate and be of no further
force or effect.
This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Vicon Voting and Lock-Up Agreement (as amended from time to
time, the “Voting Agreement”) of even date herewith, by and among the Company
and Shareholder, and is granted in consideration of the Company entering into
the Merger Agreement (as defined in the Voting Agreement). As used herein, the
term “Termination Date,” and all capitalized terms used herein and not otherwise
defined, will have the meanings set forth in the Voting Agreement. The
Shareholder agrees that this proxy will be irrevocable until the Termination
Date, on which date this proxy will terminate and be of no further force or
effect, and is coupled with an interest sufficient at law to support an
irrevocable proxy and given to the Company as an inducement to enter into the
Merger Agreement and, to the extent permitted under applicable law, will be
valid and binding on any Person to whom Shareholder may transfer any of his, her
or its Subject Shares in breach of the Voting Agreement. The Shareholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, on
which date this proxy will terminate and be of no further force or effect, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares at every annual, special or adjourned meeting of the shareholders
of the Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.
This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Shareholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Shareholder.
If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then (a)
such provision or part thereof will, with respect to such circumstances and in
such jurisdiction, be deemed amended to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability




--------------------------------------------------------------------------------




of the remainder of such provision or the validity or enforceability of any
other provision of this Proxy. Each provision of this Proxy is separable from
every other provision of this Proxy, and each part of each provision of this
Proxy is separable from every other part of such provision.
Dated: ______________, 2014
 

_____________________________
Shareholder Signature




_____________________________
Shareholder Name


___________________________
Title of Signatory (if applicable)








